           Case 2:21-cv-00142-JCC Document 24 Filed 02/26/21 Page 1 of 6



 1

 2

 3

 4

 5

 6
                                                                  The Honorable John C. Coughenour
 7

 8                                  UNITED STATES DISTRICT COURT
 9                               WESTERN DISTRICT OF WASHINGTON
10                                              AT SEATTLE
11

12    NORTHWEST GROCERY                                 No. 2:21-cv-00142-JCC
      ASSOCIATION, an Oregon non-profit
13    organization, the WASHINGTON FOOD
      INDUSTRY ASSOCIATION, a                           PRAECIPE RE: DECLARATION IN
14    Washington non-profit corporation,                SUPPORT OF PLAINTIFFS’ MOTION
                                                        FOR PRELIMINARY INJUNCTION
15                           Plaintiffs,
      v.
16
      CITY OF SEATTLE, a charter
17    municipality,
18                           Defendant.
19

20

21            Pursuant to Local Civil Rule 7(m), Plaintiffs respectfully request that the Court and City

22   of Seattle consider the additional Declaration of Teresa Robbs attached hereto as Exhibit A

23   (“Declaration”) in support of its preliminary injunction motion (Docket # 10.) The Declaration

24   describes the well-publicized closure of two QFC stores in Seattle following the enactment of the

25   Ordinance at issue in this action. The Declaration is directly relevant to the Plaintiffs’ claim of

26   irreparable harm caused by the Ordinance. Because the closures did not occur until after the

27   preliminary injunction motion was filed, as detailed in the declaration, Plaintiffs could not submit

28   evidence of this impact at the time the motion was filed. This evidence does not alter any of

     PRAECIPE RE: DECLARATION IN SUPPORT OF PLAINTIFFS’
                                                        S TOEL R IVES L L P
     MOTION FOR PRELIMINARY INJUNCTION - 1                  A                              TTORNEYS

     (2:21cv-00142-JCC)                         6 0 0 U S    , S  3600, S
                                                                      NIVERSITY    TREET    UITE      EATTLE,   WA 9 8 1 0 1
                                                                                  TELEPHONE 206.624.0900
        Case 2:21-cv-00142-JCC Document 24 Filed 02/26/21 Page 2 of 6



 1   Plaintiffs’ legal arguments. As soon as Plaintiffs learned of the closures described in the

 2   Declaration, Plaintiffs’ counsel reached out to counsel the City of Seattle, advising that it

 3   intended to submit additional evidence relating to the store closures. Plaintiffs provided the

 4   Declaration to counsel for the City under separate cover in advance of this submission.

 5          Good cause exists for the Court to allow Plaintiffs to supplement the evidentiary record in

 6   support of its motion. Courts have broad discretion to rely on evidence submitted by all parties in

 7   the preliminary injunction context, and are not bound by the stringent rules that may apply to

 8   other motions. See Johnson v. Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009) (noting that

 9   evidence must not meet heightened standards of admissibility and credibility when submitted in

10   support of preliminary injunction motion). Evidence should be considered by the court where it

11   would “serve[] the purpose of preventing irreparable harm before trial.” Flynt Distributing Co. v.

12   Harvey, 734 F.2d 1389, 1394. (9th Cir. 1984) (“The urgency of obtaining a preliminary

13   injunction necessitates a prompt determination and makes it difficult to obtain affidavits from

14   persons who would be competent to testify at trial.”); see also Univ. of Tex. v. Camenisch, 451

15   U.S. 390, 395 (“[G]iven the haste that is often necessary if those positions are to be preserved, a

16   preliminary injunction is customarily granted on the basis of procedures that are less formal and

17   evidence that is less complete[.]”)

18          For the foregoing reasons, Plaintiffs respectfully request that this evidence be considered

19   by this Court.

20

21

22

23

24

25

26

27

28
     PRAECIPE RE: DECLARATION IN SUPPORT OF PLAINTIFFS’
                                                                                    S TOEL R IVES
     MOTION FOR PRELIMINARY INJUNCTION - 2                                                   ATTORNEYS
                                                                                                                   LLP


     (2:21cv-00142-JCC)                          600 U                  NIVERSITY   S T R E E T , S U I T E 3 6 0 0 , S E A T T L E , WA 9 8 1 0 1
                                                                                    TELEPHONE 206.624.0900
       Case 2:21-cv-00142-JCC Document 24 Filed 02/26/21 Page 3 of 6



 1   DATED: February 26, 2021      STOEL RIVES LLP
 2

 3                                 /s/ Adam S. Belzberg
                                   Adam S. Belzberg, WSBA No. 41022
 4
                                   Vanessa Soriano Power, WSBA No. 30777
 5                                 600 University Street, Suite 3600
                                   Seattle, WA 98101
 6                                 Telephone: (206) 624-0900
                                   Email: adam.belzberg@stoel.com
 7                                           vanessa.power@stoel.com
 8

 9

10                                 /s/ William F. Tarantino (ECF)
                                    William F. Tarantino (Admitted Pro Hac Vice)
11                                  MORRISON & FOERSTER LLP
                                    425 Market Street
12                                  San Francisco, CA 94105-2482
13                                  Telephone: (415) 268-7000
                                    Email: wtarantino@mofo.com
14
                                    Tritia M. Murata (Admitted Pro Hac Vice)
15                                  MORRISON & FOERSTER LLP
                                    707 Wilshire Boulevard
16
                                    Los Angeles, CA 90017-3543
17                                  Telephone: (213) 892-5200
                                    Email: tmurata@mofo.com
18
                                    Attorneys for Plaintiffs
19

20

21

22

23

24

25

26

27

28
     PRAECIPE RE: DECLARATION IN SUPPORT OF PLAINTIFFS’
                                                                           S TOEL R IVES
     MOTION FOR PRELIMINARY INJUNCTION - 3                                          ATTORNEYS
                                                                                                          LLP


     (2:21cv-00142-JCC)                          600 U         NIVERSITY   S T R E E T , S U I T E 3 6 0 0 , S E A T T L E , WA 9 8 1 0 1
                                                                           TELEPHONE 206.624.0900
Case 2:21-cv-00142-JCC Document 24 Filed 02/26/21 Page 4 of 6




               EXHIBIT A
                  Case 2:21-cv-00142-JCC Document 24 Filed 02/26/21 Page 5 of 6




 1

 2

 3
                                                                 The Honorable John C. Coughenour
 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8   NORTHWEST GROCERY                                 No. 2:21-cv-00142-JCC
     ASSOCIATION, an Oregon non-profit
 9   organization, the WASHINGTON FOOD
     INDUSTRY ASSOCIATION, a                           DECLARATION OF TERESA ROBBS IN
10   Washington non-profit corporation,                SUPPORT OF PLAINTIFFS’ MOTION
                                                       FOR PRELIMINARY INJUNCTION
11                           Plaintiffs,
     v.
12
     CITY OF SEATTLE, a charter municipality,
13
                             Defendant.
14

15
            I, Teresa Robbs, declare and state as follows:
16
            1.        I am Regional CFO at The Kroger Co. In this position, I am responsible for the
17
     accounting and financials of Quality Food Centers and Fred Meyers, which are separate divisions
18
     within the Kroger business family. I monitor and analyze the financials of these two divisions,
19
     providing feedback and guidance. I have access to and knowledge concerning QFC’s business
20
     records. To the extent necessary to execute this declaration, I have reviewed or familiarized
21
     myself with such records or the information contained in them. If called as a witness, I could
22
     and would competently testify to the matters set forth herein.
23
            2.        QFC is a supermarket chain based in the State of Washington. It operates 15
24
     stores in Seattle. In February 2021, a decision was made to close the following two QFC stores
25
     in Seattle: Store 804, located at 416 15th Ave E; and Store 873, located at 8400 35th Ave NE.
26
     DECLARATION OF TERESA ROBBS IN SUPPORT OF PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION - 1
     (2:21cv-00142-JCC)
                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     sf-4437123                                                                     Telephone 206.624.0900
                  Case 2:21-cv-00142-JCC Document 24 Filed 02/26/21 Page 6 of 6




 1   Both stores are scheduled to close permanently on April 24, 2021. Their closures will displace

 2   approximately 110 employees.

 3          3.        The decision to close Store 804 and Store 873 this year was caused by Seattle' s

 4   Hazard Pay for Grocery Employees Ordinance. QFC had zero store closures planned in Seattle

 5   or anywhere else in 2021. In fact, I understand that company management has been very

 6   reluctant to close any stores---even underperforming ones--<luring the pandemic. But once we

 7   were informed that the City Council of Seattle was considering an ordinance singling out and

 8   mandating premium pay for grocers, we began a financial review ofQFC's Seattle stores at the

 9   end of January 2021 to determine their viability.

10          4.        Store 804 was already an underperforming store and has been unprofitable during

11   the pandemic. That said, there were no plans to close this store in 2021 before Seattle's Hazard

12   Pay for Grocery Employees Ordinance passed. Also, Store 804's lease was scheduled to end in

13   September 2023, with options to extend the lease through September 2033. But the ordinance

14   would have significantly exacerbated Store 804's losses.

15          5.       There were also no plans to close Store 873 in 2021 . Store 873 's lease was

16   scheduled to end in June 2024, with options to extend the lease through June 2034. While Store

17   873 's financial standing was better than Store 804' s, the company determined that it would

18   likewise not make financial sense to operate Store 873 at a loss with the ordinance in effect.

19          6.       I declare under penalty of pe1jury under the laws of the State of Washington and

20   the United States of America that the foregoing is true and correct.

21

22   SIGNED this 22nd day of February, 2021.

23

24
25
26
     DECLARATION OF TERESA ROBBS IN SUPPORT OF PLAINTIFFS'
     MOTION FOR PRELIMINARY INJUNCTION - 2
     (2:21cv-00142-JCC)
                                                                                     STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     sf-4432972                                                                    Telephone 206.62,.0900
